t c memo united_states tax_court specialty staff inc petitioner v commissioner of internal revenue respondent docket nos 5216-11l 5218-11l filed date terrie a hellman an officer for petitioner diane l worland for respondent memorandum findings_of_fact and opinion ruwe judge this proceeding was commenced in response to two notices of determination concerning collection action s under section 1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated and or the case at docket no 5216-11l arises from a petition filed in response to a notice_of_determination sent to petitioner sustaining the proposed levy with respect to its unpaid employment_tax liability of dollar_figure for the period ending date the case at docket no 5218-11l arises from a petition filed in response to a notice_of_determination sent to petitioner sustaining the filing of the notice_of_federal_tax_lien nftl for its unpaid employment_tax liabilities of dollar_figure and dollar_figure for the periods ending date and respectively and its unpaid unemployment tax_liability of dollar_figure for the period ending date the cases were consolidated for trial briefing and opinion the issue for decision is whether the settlement officer abused her discretion in rejecting petitioner’s requests to withdraw the lien and the proposed levy findings_of_fact at the time the petitions were filed petitioner had an indiana mailing address petitioner’s address was subsequently changed to a nevada address on date respondent sent petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising petitioner that an nftl had been filed with respect to its unpaid employment and unemployment tax_liabilities for the periods at issue and that petitioner could request a hearing with respondent’s office of appeals petitioner timely submitted a form request for a collection_due_process or equivalent_hearing in which it did not contest the underlying liabilities but instead requested that respondent withdraw or discharge the nftl on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing advising petitioner that respondent intended to levy to collect its unpaid employment_tax liability for the period ending date and that petitioner could request a hearing with respondent’s office of appeals petitioner timely submitted a form in which it did not contest the underlying liability but instead requested that respondent refrain from making the proposed levy during the collection_due_process cdp hearings for the lien and the proposed levy the settlement officer advised petitioner’s president terrie hellman that petitioner did not qualify for a discharge of the lien or withdrawal of the lien and levy because it was not in compliance with deposit requirements and 2respondent also filed an nftl and levied against petitioner for its unpaid employment_tax liability for the period ending date specialty staff inc v commissioner tcmemo_2012_52 tax ct memo lexi sec_52 at continued to accrue tax_liabilities for each quarter the settlement officer reviewed respondent’s records and verified that for every quarter commencing with the fourth quarter of through the fourth quarter of petitioner had not made timely and adequate deposits of employment_tax for the wages it reported as paid on its form sec_941 employer’s quarterly federal tax_return additionally the settlement officer verified that petitioner had not made timely and adequate deposits of unemployment tax it reported on its forms employer’s annual federal unemployment futa_tax return for the periods ending date and on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action on date respondent also issued a notice_of_determination concerning collection action s under sec_6320 and or sustaining the filing of the nftl petitioner timely filed petitions with this court opinion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment then the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person’s property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file an nftl pursuant to sec_6320 the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the propriety of the nftl filing see 115_tc_329 if a taxpayer requests a cdp hearing in response to an nftl or a notice_of_intent_to_levy it may raise at that hearing any relevant issue relating to the unpaid tax proposed levy or lien sec_6330 sec_6320 relevant issues include challenges to the appropriateness of collection actions sec_6330 if a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 petitioner has the burden_of_proof regarding its underlying liabilities see rule a a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing see 129_tc_107 petitioner did not raise its underlying tax_liabilities in its requests for a cdp hearing petitioner made no specific allegations or arguments regarding the correctness of the underlying tax_liabilities consequently petitioner’s underlying tax_liabilities are not properly before the court the court reviews administrative determinations by the commissioner’s office of appeals regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite the determination of the office of appeals must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary sec_6330 sec_6320 see 117_tc_183 the settlement officer properly based her determinations on the factors required by sec_6330 petitioner contends that respondent’s settlement officer abused her discretion in denying its requests for withdrawal of the lien and the proposed levy because withdrawal would have facilitated collection of petitioner’s liabilities by allowing petitioner access to a potential line of credit the settlement officer considered petitioner’s continuous failure to comply with its deposit requirements and its continuing accrual of significant unpaid employment and unemployment tax_liabilities and determined that withdrawal of the lien or proposed levy would be inappropriate this court has previously held that a taxpayer’s history of noncompliance as well as its failure to be in current compliance with its federal_income_tax obligations is a valid basis for the commissioner’s rejection of a collection alternative see martino v commissioner tcmemo_2009_43 tax ct memo lexi sec_44 at londono v commissioner tcmemo_2003_99 tax ct memo lexis at therefore we find that the settlement officer did not abuse her discretion in denying petitioner’s requests for withdrawal of the lien and the proposed levy we hold that the determinations to proceed with collection were not an abuse of the settlement officer’s discretion we sustain respondent’s filing of the tax_lien and respondent’s intent to levy on petitioner’s property 3in specialty staff inc v commissioner tcmemo_2012_52 we held that there was not an abuse_of_discretion when the settlement officer declined to withdraw a lien and a proposed levy because petitioner at that time was also not current on its deposit requirements and continued to accrue significant unpaid employment_tax liabilities in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
